FILED
                            NOT FOR PUBLICATION                             OCT 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50559

               Plaintiff - Appellee,             D.C. No. 3:08-cr-02509-IEG

  v.
                                                 MEMORANDUM *
RAUL VILLAVICENCIO-BURRUEL,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                  Irma E. Gonzalez, Chief District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Raul Villavicencio-Burruel appeals from the 46-month sentence imposed on

remand following an appeal from his jury-trial conviction for attempted entry after

deportation and making a false claim to citizenship, in violation of 8 U.S.C. § 1326

and 18 U.S.C. § 911, respectively. We have jurisdiction under 28 U.S.C. § 1291,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and we affirm.

       Villavicencio-Burruel argues that the district court erred in applying the 16-

level crime of violence enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(ii). That

issue is foreclosed by our decision in United States v. Villavicencio-Burruel, 608
F.3d 556 (9th Cir. 2010), as he acknowledges.

       He raises two additional contentions of procedural error. First, he argues

that the district court failed to consider the unwarranted sentence disparity created

by the split between this court and the Fifth Circuit on application of the crime of

violence enhancement to convictions under California Penal Code § 422. The

record belies this contention and makes clear that the district court was fully

apprised of the inter-circuit split.

       Next, he contends that the district court failed to address his arguments

regarding his rehabilitation since the time of his initial sentencing. The record

reflects that the court entertained his arguments, and its statements at sentencing

were sufficient to permit meaningful appellate review of its below-Guidelines

sentence, the substantive reasonableness of which sentence is not challenged. See

United States v. Carty, 520 F.3d 984, 992-93, 995 (9th Cir. 2008) (en banc).

       AFFIRMED.




                                           2                                      10-50559